Judgment, Supreme Court, New York County (James Leff, J.), rendered December 5, 1988, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree and *688sentencing him, as a predicate felon, to an indeterminate prison term of from 6 to 12 years to run concurrently with a definite one-year prison term, unanimously affirmed.
Defendant and two codefendants were arrested pursuant to a "buy-and-bust” operation. The court properly exercised its discretion in allowing the prosecutor to impeach defendant with an arrest in court several days prior to trial for possession of a hypodermic needle (People v Pavao, 59 NY2d 282, 292). Having failed to object to the prosecutor’s improper argument in summation that defendant’s possession of the hypodermic needle provided a motive for defendant to commit the crimes charged (People v Wright, 41 NY2d 172), the issue is unpreserved for appellate review. Furthermore, since counsel failed to object to the court’s charge which merely addressed the limited relevance of defendant’s prior conviction, and since counsel did not request a specific limiting instruction regarding the pending charge, this issue is also unpreserved (CPL 470.05 [2]). In view of the overwhelming evidence of defendant’s guilt, we decline to reverse in the interest of justice.
Rebuttal testimony that prior to the charged sale, the undercover officer observed defendant exchange vials of crack with two people in exchange for money, was admissible to show defendant’s intent. While the court erred in failing to caution the jurors regarding the limited purpose for which the uncharged drug sales were being admitted (People v Williams, 50 NY2d 996), we find this error to be unpreserved and we decline to reach it.
Defendant’s remaining arguments are either unpreserved or without merit. Concur—Milonas, J. P., Wallach, Asch, Kassal and Smith, JJ.